UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1107


In re:   COREY CONNELL CARROLL,

                Petitioner.



                 On Petition for Writ of Mandamus.
               (7:12-cr-00057-F-1; 7:14-cv-00191-F)


Submitted:   May 18, 2016                   Decided:   May 20, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Corey Connell Carroll, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Corey Connell Carroll petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C. § 2255 (2012) motion.             He seeks an order from this

court directing the district court to act.                    We find the present

record   does   not   reveal    undue       delay   in    the    district     court.

Accordingly,    although   we    grant        leave      to    proceed   in   forma

pauperis, we deny the mandamus petition.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  PETITION DENIED




                                        2